DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

WARREN MOSLER and MOSLER AUTO CARE CENTER, INC., a Florida
         corporation, d/b/a MOSLER AUTOMOTIVE,
                         Appellants,

                                     v.

   JAMES TODD WAGNER and SUPERCAR ENGINEERING, INC., a
                   Florida corporation,
                        Appellees.

                               No. 4D21-2279

                                [May 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502012CA023358XXXXMB.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas and Stephanie L. Serafin
of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, for
appellants.

  Scott W. Zappolo and Jeffrey G. Farwell of Zappolo & Farwell, P.A., Palm
Beach Gardens, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.